PER CURIAM.
An examination of the record in this case does not disclose any exception or error of law for which the judgment should be reversed. As to questions of fact, and as to whether the verdict is excessive, we are precluded from examining them, for the reason that the record does not show that any order denying a motion for a new trial was ever entered, nor that the case contains all the evidence that was given upon the trial.
The judgment therefore must be affirmed, with costs.
PUTNAM, J., not acting.